IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 March 26, 2013 Session

      STATE OF TENNESSEE v. WILLIAM FRANKLIN ROBINETTE

              Direct Appeal from the Criminal Court for Greene County
                     No. 10-CR-211    John F. Dugger, Jr., Judge


               No. E2012-00640-CCA-R3-CD - Filed September 30, 2013


A Greene County Criminal Court Jury convicted the appellant, William Franklin Robinette,
of two counts of soliciting first degree premeditated murder. For each conviction, the trial
court sentenced the appellant to twenty years in the Tennessee Department of Correction,
with the sentences to be served consecutively to each other and to a previously imposed
sentence for a total effective sentence of fifty years. On appeal, the appellant challenges the
sufficiency of the evidence supporting his convictions, the admission of a recording and
transcript of the solicitation, the trial court’s failure to dismiss count two because of a
violation of the Confrontation Clause, and the sentence imposed by the trial court. Upon
review, we affirm the appellant’s convictions. However, the record reflects that no
presentence report was prepared prior to the appellant’s sentencing hearing. Therefore, the
case must be remanded for a new sentencing hearing.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court are
               Affirmed in Part, Reversed in Part; Case Remanded.

N ORMA M CG EE O GLE, J., delivered the opinion of the court, in which T HOMAS T. W OODALL
and R OBERT W. W EDEMEYER, JJ., joined.

Lindsey Lane, Greeneville, Tennessee, for the appellant, William Franklin Robinette.

Robert E. Cooper, Jr., Attorney General and Reporter; Kyle Hixson, Assistant Attorney
General; C. Berkeley Bell, District Attorney General; and Cecil Mills, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                  I. Factual Background
        The appellant’s convictions stem from his solicitation of Allen Correll and Amanda
Turner to kill Rick Bowser, the appellant’s co-defendant in another case, and Bowser’s
girlfriend, Ina Roberts. At trial, Greene County Sheriff’s Detective Mike Fincher testified
that on or around May 15, 2010, he was contacted by an agent from the Tennessee Bureau
of Investigation (TBI) about the solicitation of murder. Afterward, Detective Fincher and
Investigator James Randolph met with Correll and Turner. During the meeting, Correll
revealed the details of a conversation with the appellant at the Greene County Courthouse.
Correll, who had the appellant’s telephone number, made a controlled call to the appellant
and arranged to meet him on May 25, 2010, at a Wendy’s Restaurant.

       Before the meeting, Detective Fincher equipped Correll with a listening device.
Correll and Turner then drove to the Wendy’s. Detectives Fincher and Ricker and
Investigator Randolph drove separately and parked at an RV center where they could see the
Wendy’s parking lot and listen to the audio transmission. After a short time, Detective
Fincher heard a telephone ring and Correll speak for a few minutes. When the call ended,
Correll told Detective Fincher that the appellant wanted to move the meeting to a nearby
Stuckey’s restaurant. At the new location, the police parked nearby.

       Detective Fincher said that he listened to the conversation as it took place and that he
recognized the voices of the appellant, Correll, and Turner. During the conversation, the
appellant asked Correll “about blowing up a trailer. In order to do that he needed propane
tanks and water hose.” Correll asked why he could not shoot the victims. The appellant
explained that the victims had dogs and that after the first victim was shot, the other victim
would call the police. The appellant insisted that Correll use propane tanks to blow up the
house. After a brief conversation, they arranged to meet at 5:00 or 5:30 p.m. the next day at
the appellant’s residence. The appellant instructed Correll to bring the propane tanks and
hose with him to the meeting. Detective Fincher said the men discussed payment, but he
could not recall the specific amount.

       After the May 25 meeting, Detective Fincher discovered that the conversation had not
been recorded. Therefore, the officers made notes regarding their recollection of the
conversation. Correll and Turner agreed to go to the Greene County Sheriff’s Department
the next day.

        Detective Fincher said that before the May 26 th meeting, he gave Correll and Turner
an air compressor hose and two propane tanks, which were the size that would fit a gas grill.
Detective Fincher placed a camera in Turner’s purse and equipped Correll with the listening
device that had been used the previous day. Correll and Turner went to a residence where
they believed the appellant lived, and someone there informed them that the appellant was
at a residence on Baileyton Highway. Thereafter, the police followed Correll and Turner to

                                              -2-
that location and found the appellant there.

       Detective Fincher said that when Correll and Turner arrived at the residence around
5:00 or 6:00 p.m., the appellant was assisting with a yard sale. Via the listening device,
Detective Fincher heard a conversation between the appellant, Correll, Turner, and Aaron
Moore, who was shopping at the yard sale. Due to the traffic on the highway, the
conversation was occasionally difficult to hear. Nevertheless, Detective Fincher heard the
appellant say that he wanted Correll and Turner to blow up the mobile home of Roberts and
Bowser, who was the appellant’s co-defendant on a theft charge. The appellant told Correll

              that if you would put those propane tanks under the house trailer
              and turn them on ever so slightly you would have to run hose
              from where the propane tanks were, . . . about two hundred feet,
              away from the house. Then you would use another propane tank
              to charge that water hose line, and then once that line was
              charged it would act as a fuse. It would light one end of the
              hose that you were actively safe and the propane would burn up
              the hose and eventually reach to where the propane tanks were.

The appellant said that he would furnish two propane tanks. The appellant said that the
victims had dogs and suggested that Correll and Turner feed them to keep them quiet while
positioning the propane tanks. Moore stated that his father worked for a local propane
company and that he could procure large propane tanks for a price. The appellant told
Correll and Turner to steal the water hose so that it could not be traced to them. The
appellant gave them $20 cash.

       After the conversation, Correll and Turner left the residence, and Correll gave the $20
to Detective Fincher. Officers from the Greene County Sheriff’s Department and the
Greeneville Police Department’s Special Response Team arrested the appellant and searched
the appellant’s residence.

       Detective Fincher said that the conversation was successfully recorded, that he had
listened to the recording, and that it was an accurate reflection of the conversation he heard.

       On cross-examination, Detective Fincher said that his initial “tip” came on May 15
from TBI Agent Scotty Ferguson. Agent Ferguson advised Detective Fincher that the TBI
had received a call regarding the appellant’s attempt to solicit Correll and Turner to kill the
victims. Detective Fincher said that at the time of his initial meeting with Correll and Turner,
there were no outstanding warrants against them. Detective Fincher acknowledged that he
never saw the appellant at Stuckey’s. Detective Fincher thought that Correll was speaking

                                               -3-
with the appellant on the telephone, but he could not affirmatively say it was the appellant
to whom Correll was speaking. He conceded that he did not obtain any telephone records
for confirmation.

        Detective Fincher said that he did not know Correll “personally” but that he knew him
“professionally.” He explained that Correll and Turner had prior legal problems and that
both were addicted to drugs. Detective Fincher stated that he had training to identify when
a person was under the influence of an intoxicating substance. He was not certain whether
Correll was under the influence on May 26, but he “wouldn’t doubt it.” Detective Fincher
said “[t]here’s no doubt that [Turner] was probably under . . . some kind of medication,” but
her speech was not slurred.

       Detective Fincher stated that at the time of the initial meeting with Correll and Turner,
they were both on probation for misdemeanor offenses. Correll and Turner offered the police
information about the appellant to try to get off probation. Detective Fincher told them that
he did not have that authority, but he offered to talk to the trial court about their cases.
Detective Fincher said that police used Correll and Turner as confidential informants because
“[t]hey were the ones that were approached by [the appellant]. He didn’t unfortunately, . .
. go to the Ruritan Club to find someone to do this crime.” They later were arrested for
violating their probation.

       Detective Fincher said that “[t]he video surveillance [was] not the best in the world”
and that Turner was carrying the camera in her purse and she moved around. He estimated
that approximately ten people were at the yard sale. Detective Fincher could not conclusively
recall how much money the appellant offered Correll and Turner, but he thought the
appellant mentioned paying $5,000. Detective Fincher spoke with Moore, who said that
“once he understood what was going on in the conversation that he got scared. He didn’t
know what to do. He didn’t want to wimp out.” Detective Fincher said that Moore had
nothing to gain by the victims’ deaths.

         Defense counsel asked Detective Fincher whether he heard anything “on that recorded
conversation from May 25 where the [appellant] sa[id] he intentionally want[ed] Mr. Correll
to kill Ina Roberts or Ricky Bowser.” In response, Detective Fincher said:

                     [The appellant] says that he wants the propane tanks put
              under the trailer. He says it will take four to make sure the
              whole thing goes up. He says that the dogs will have to be dealt
              with because they’ll give away what’s going on. So, in my
              opinion, yes, I mean he’s arranging to have . . . Ms. Roberts and
              Mr. Bowser killed by blowing up their house.

                                              -4-
       Greene County Sheriff’s Department Lieutenant Jeff Morgan testified that he played
a minor role in the investigation. He was present when the appellant was arrested, and he
transcribed the audio/video recording for the prosecution. He maintained that the
transcription was an accurate reflection of what he heard on the tape.

       On cross-examination, Lieutenant Morgan testified that numerous parts of the tape
were inaudible and that there was considerable background noise, such as traffic and other
voices.

         Allen Correll testified that in May 2010, he was standing outside the front of the
courthouse, smoking a cigarette, when the appellant approached him about “making [the
appellant’s] charge partner disappear.” The appellant “said if he didn’t find somebody to do
it that he was going to do [it] himself.” Correll said that his wife, Turner, walked in during
the last part of the conversation. After Correll and Turner left, they contacted the police.
Correll explained that he knew the appellant “[t]hrough a mutual friend.”

       Correll said that he and Turner first met with Detectives Fincher and Randolph at the
Homestead Restaurant. Correll told the detectives about the appellant “approaching me with
wanting me to kill his charge partner.” The detectives asked Correll to try to get the
appellant on tape discussing the plan. Correll went to the parking lot of the restaurant and
used a cellular telephone to call the appellant at the telephone number the appellant had given
him at the courthouse. The appellant said that he did not want to talk over the telephone and
wanted to meet. After the conversation, Correll and Turner went to the police department.
Detective Fincher equipped Correll with a listening device.

      Correll stated that he was supposed to meet the appellant at Mohawk Crossroads;
however, when he and Turner arrived, the appellant told him to go to the Stuckey’s at Exit
30. Correll said that during the meeting at Stuckey’s, the appellant

              explained to me how that he wanted it done and what I needed
              to do, what I needed to get to do it with, and told me he’d give
              me five thousand dollars to pretty much place these propane
              tanks under his charge partner’s house there at his trailer to blow
              his trailer up with him and I assume it was his wife or whoever
              was with him at the time.

Correll asked to use a gun, but the appellant said that Correll would not be able to get past
the victims’ dogs or into the house. Correll said that he was supposed to kill two people with
propane tanks and hoses. The appellant told Correll to obtain two propane tanks. The
detectives provided the tanks and placed them in the hatchback of Correll’s vehicle.

                                              -5-
       Correll said that he thought he and Turner would be released from probation in
exchange for assisting the police. He said, “I didn’t get took off probation but I could’ve
saved a man’s life, the way I see it.” He maintained that he had not been promised anything
in exchange for his testimony.

       Correll said that on May 26, he was again equipped with a listening device, and a
camera was placed in Turner’s purse. Correll and Turner arranged to meet the appellant at
his residence. Initially, they went to a residence in Mohawk. Someone there informed
Correll that the appellant was not at home. Correll called the appellant, who told him to
come to the mobile home on Baileyton Highway.

       When Correll and Turner arrived at the mobile home, a yard sale was taking place.
The appellant was in the yard, working on a vehicle. Correll and Turner walked up to the
appellant and began talking with him. Another man joined the conversation. Correll took
the appellant to his car to show him the two propane tanks. The appellant then told Correll
how to hook a water hose to the propane tanks, light the hose, and blow up the mobile home.
Correll said that the victims’ dogs were supposed to be kept inside at night. The appellant
offered to pay Correll $5,000.

       Correll said that he thought the appellant said the victims’ names were “Rick Boward
and Ima.” The appellant told Correll that Bowser had “snitched on [the appellant] and that
way [Bowser] couldn’t testify” against the appellant on a charge of felony theft. Correll said
that he had watched and listened to the recording of the May 26 conversation, that he had
read the transcript, and that the recording and transcript were accurate reflections of the
conversation. The State played the recording and provided the transcript to the jury.

       Correll said that the appellant gave him $20 “[f]or gas to go riding around and steal
water hose.” Correll gave the money to Detective Fincher.

        On cross-examination, Correll said that on May 10th or May 15 th , the appellant was
sitting on a bench outside the courthouse before he approached Correll. Correll was at court
that day with Turner, who had been caught shoplifting food. The conversation at the
courthouse lasted approximately fifteen minutes. Turner came out of the courthouse near the
end of the conversation. Correll denied talking to Buddy Randolph and said that Randolph
never offered to help Correll in exchange for Correll helping him with a case against the
appellant. Correll acknowledged that he was subpoenaed to testify, but he maintained that
he was testifying of his own volition. Correll said that Detective Fincher told him that
Detective Fincher could not get him off of probation. Correll said that he was under the
influence of drugs on May 25 and 26; however, he was not on drugs at the time of trial.
Correll denied telling the detectives that he and the appellant discussed going into a field to

                                              -6-
test the explosive devices.

       Ricky L. Bowser testified that on May 26, 2010, he lived with his girlfriend, Ina
Roberts, at 90 Jackson Lane in West Greeneville. At their home, they kept three dogs and
some chickens. The dogs would have bitten a stranger. Bowser said that he and the
appellant had been charged with the theft of lumber and a Bobcat and that the charges were
unresolved at the time of trial. Bowser said that he was not promised anything for his
testimony. He maintained that on May 26, 2010, he did not know anyone was trying to kill
him.

       Greene County Sheriff’s Investigator James Randolph testified that in April 2010, he
arrested the appellant, Bowser, Robby Carroll, and Robert LaPez on felony theft charges.
When Investigator Randolph interviewed the appellant, he told the appellant that his co-
defendants and Roberts would testify against him.

        Investigator Randolph said that in May 2010, Correll and Turner came to the sheriff’s
department, and Detective Fincher equipped them with a listening device. The officers
followed Correll and Turner to Wendy’s where they contacted the appellant. The appellant
instructed them to go to Stuckey’s. Investigator Randolph heard the conversation and
recognized the voices. Acting on Investigator Randolph’s instructions, Correll asked the
appellant to bring him a rifle to use. The appellant said that Correll could not use a rifle
because “the dogs would eat [him] up before [he] got to the house.” When Correll suggested
that he shoot the dogs, the appellant responded that the victims would then shoot Correll. The
appellant said that he would provide two propane tanks and that Correll needed to get two
propane tanks and “a couple hundred feet of hose.” The appellant wanted to put all four
propane tanks under the mobile home. Correll asked if the appellant wanted to kill just
Bowser. The appellant replied, “[N]o, I want both of them. . . . [T]hey snitched me out.”
The appellant said that he would give Correll $5,000.

       After the meeting, Investigator Roberts realized that he had inadvertently failed to
press the correct button to initiate the recording; therefore, the conversation with the
appellant had not been recorded. Investigator Roberts said that he participated in the arrest
of the appellant but that he had no further involvement in the case.

       On cross-examination, Investigator Roberts said that he did not see the appellant
during the meeting. Nevertheless, he recognized the appellant’s voice. Investigator Roberts
said that he did not see Correll at the courthouse. He did not promise anything to Correll or
Turner for their participation in the investigation.

       Investigator Roberts stated that the theft case against the appellant was “good” and

                                             -7-
that Bowser had not said anything about not testifying against the appellant.

        Detective Captain John Huffine with the Greene County Sheriff’s Department1
testified that on May 26, 2010, he accompanied the officers, albeit in a separate vehicle,
during the surveillance of Correll and Turner’s meeting with the appellant at Stuckey’s.
Captain Huffine was unable to hear the conversation from his vehicle. After the meeting
ended, he went to rendezvous with the officers at their vehicle. As he drove over a slight
grade, he met another vehicle coming from the direction of the meeting with Correll and
Turner. Captain Huffine clearly saw the driver and recognized him as the appellant.

       On cross-examination, Captain Huffine said that he could not recall the vehicle the
appellant was driving but that it might have been a sport utility vehicle (SUV).

        The State rested its case-in-chief, and the appellant chose not to testify or put on
proof. The jury found the appellant guilty on count one of the solicitation to commit the first
degree premeditated murder of Bowser and on count two of the solicitation to commit the
first degree premeditated murder of Roberts. The trial court sentenced the appellant to
twenty years for each conviction and ordered the sentences to be served consecutively to each
other and to a previously imposed sentence for a total effective sentence of fifty years. On
appeal, the appellant challenges the sufficiency of the evidence supporting his convictions,
the admission of a recording and transcript of the solicitation, the trial court’s failure to
dismiss count two because of a violation of the Confrontation Clause, and the sentences
imposed by the trial court.

                                                II. Analysis

                              A. Admission of Recording and Transcript

        The appellant contends that the recording and transcript were not sufficiently
authenticated and should not have been admitted at trial. He maintains that the “State
provided no testimony from an agent of the Secret Service as to how or to what extent the
recordings were enhanced or altered.” He also asserts that the recording should have been
excluded on relevancy grounds. Additionally, he maintains that the trial court erred by
allowing the jury to view the transcript, “which prohibited them from directing their attention
to the ‘best evidence,’ which was the audio and video recordings.” In response, the State
avers that the recording and transcript were properly authenticated, were relevant, and were
not unfairly prejudicial. Further, the State notes that the trial court gave the jury a limiting
instruction, cautioning that the transcript was merely an aid and that the recording was the

       1
           At the time of trial, Captain Huffine was retired.

                                                      -8-
evidence. We agree with the State.

       Generally, the admissibility of evidence lies within the sound discretion of the trial
court. State v. Carruthers, 35 S.W.3d 516, 574 (Tenn. 2000). The trial court’s discretion in
determining the admissibility of evidence is generally circumscribed by the Tennessee Rules
of Evidence. See State v. Young, 196 S.W.3d 85, 105 (Tenn. 2006). An appellate court will
not interfere with the lower court’s exercise of that discretion absent a clear showing of
abuse. See State v. Turner, 352 S.W.3d 425, 428 (Tenn. 2011).

                                           1. Authentication

       The appellant maintains that the proof at trial reflected that the recording had been
enhanced but that there was no proof “as to how or to what extent the recordings were
enhanced or altered. Because the recordings were enhanced versions of the audio and video
recording, they were not and could not be properly authenticated by” Correll. The State
responds that because Correll and Detective Fincher authenticated the recording, it was not
necessary for the State to call a witness to explain how the recording was enhanced.2

        Prior to trial, the appellant filed a motion in limine to exclude the recording and
transcript. Defense counsel stated that the State had “a new enhanced version that was
prepared by the Secret Service.” Upon inquiry by the court, the State responded that the
individuals involved in the conversation would authenticate the recording. The State noted
that the recording had been enhanced “so it can be better heard.” The court said:

                         Well, is the person involved within – I mean, that made
                  it with – know whether it’s enhanced or not if that’s the
                  statement . . . . [A]t this time I’m going to deny your Motion in
                  Limine. I’ll just let you make your objections during the trial .
                  . . when it comes up.

        As the State prepared to play the recording for the jury, defense counsel objected,
stating, “This is an enhanced version of the recording, enhanced by the Secret Service. I
have an authentication issue in that I don’t think there is anyone here to authenticate the
enhancements.” The State asserted that the issue had been previously addressed. The court
held that Correll “testified that he has viewed it, listened to it, and it’s an accurate
representation; so your objection is overruled.”

       “A tape recording that has been enhanced to improve its audibility by filtering out

       2
           The record does not definitively reflect what enhancement was made to the recording.

                                                    -9-
background noises and improving the clarity of voices is admissible, so long as it is properly
authenticated.” 23 C.J.S. Criminal Law § 1419 (2013). Tennessee Rule of Evidence 901(a)
provides that “[t]he requirement of authentication or identification as a condition precedent
to admissibility is satisfied by evidence sufficient to the court to support a finding by the trier
of fact that the matter in question is what its proponent claims.”

       Generally, “[a]uthentication requires a showing that the recording is an accurate
reproduction of the matter recorded.” Neil P. Cohen et al. Tennessee Law of Evidence §
4.01[23] (LEXIS publishing, 6th ed. 2011). “[C]ourts have repeatedly stated that the
requirements necessary to lay a foundation for an audio recording must necessarily vary
according to the circumstances of the case.” 48 Am. Jur. Trials 1 § 270. For example,

               [t]ape recordings and compared transcripts are admissible and
               may be presented in evidence by any witness who was present
               during their recording or who monitored the conversation and
               was in a position to identify the declarant with certainty, and
               provided the testimony of the witness in whole or in part,
               comports with the other rules of evidence.

State v. Walker, 910 S.W.2d 381, 394-95 (Tenn. 1995) (citing State v. Coker, 746 S.W.2d
167, 172 (Tenn. 1987) and State v. Jones, 598 S.W.2d 209, 223 (Tenn. 1980)); see also
Cohen, Tennessee Law of Evidence § 9.01[3][c].

        In the instant case, Correll, who was an actual participant in the conversation, stated
that he had listened to the recording and that it accurately reflected the conversation.
Detective Fincher, who monitored the conversation as it occurred, also testified that the
recording was an accurate representation of the conversation. The trial court found that,
based upon the witnesses’ testimony, that the recording was an accurate representation and
that the recording was adequately authenticated.

       Ordinarily, that would be the end of our analysis. However, in the instant case the
recording played for the jury was not the original recording. Instead, it was an enhanced re-
recording. A properly authenticated re-recording is admissible “on the same basis as the
original tape, although ideally the authentication process includes offering the original, as
well as the rerecording, in evidence, and affording the adverse party an opportunity to
compare the two.” 48 Am. Jur. Trials 1 § 289 (citations, footnotes, and internal quotations
omitted); see also United States v. Beeler, 62 F. Supp. 2d 136, 150 (D. Me. 1999). The
following method for authenticating an enhanced re-recording has been suggested:

               The original recording should first be offered into evidence,

                                               -10-
              together with testimony which clearly identifies it as the
              original. The technician who made the re-recording should then
              explain how he produced the re-recording. His testimony should
              include a statement that he made no additions or deletions and
              did not alter the original in any way except to improve its
              audibility or clarity. If the defendant wishes to challenge the
              admissibility of the re-recording, he should be given an
              opportunity, out of the hearing of the jury, to compare it to the
              original for accuracy and completeness. If the court concludes
              that the re-recording is an accurate reproduction of the original,
              the re-recording is then admitted into evidence and played at
              trial.

48 Am. Jur. Trials 1 § 291 (internal quotations omitted). It has also been suggested that “[a]
permissible less elaborate alternative is for an agent to testify that he has compared the
contents of the original recording and the rerecording, and that they are identical.” Fishman
and McKenna, Wiretapping and Eavesdropping § 37:19; see also United States v. Knohl, 379
F.2d 427, 440 (2nd Cir. 1967). Normally, after the State has sufficiently laid the foundation
that the recording is an accurate, authentic, and trustworthy reproduction of the conversation,
“the party challenging the recordings bears the burden of showing that they are inaccurate.”
United States v. Carbone, 798 F.2d 21, 24 (1st Cir. 1986). For the most part, “[a]s with audio
recordings generally, courts ultimately seem most concerned that a showing be made that the
enhanced audio recording is accurate, trustworthy, and genuine.” 48 Am. Jur. Trials 1 § 291.

        This court has previously addressed a similar issue in State v. Charles Clay Young,
No. 01C01-9601-CC-00195, 1997 WL 469900 (Tenn. Crim. App. at Nashville, Aug. 15,
1997). In Young, after the defendant spoke with his adult nephew Ricky about finding
someone willing to kill the defendant’s wife, Ricky informed the police about the
conversation and wore a recording device the next time he spoke with the defendant. Id. at
*1. At trial, the State introduced two sets of tapes, the original and a version that had been
electronically enhanced by the TBI. Id. at *2. The defendant objected to the admission of
the audio tapes because the State failed to lay a proper foundation and have an officer
identify the defendant’s voice on the recording. Id. However, the trial court allowed the
tapes to be admitted because the officer who monitored the recording testified that the
enhanced tapes were an accurate reflection of the conversation he heard transpire between
Ricky and the defendant. Id. On appeal, this court noted that “[i]n order to lay the proper
foundation for the entry of audio tapes, the moving party must establish either an unbroken
chain of custody or positively identify the very evidence presented.” Id. at *3 (citing Bolen
v. State, 544 S.W.2d 918, 920 (Tenn. Crim. App. 1976)). We noted that the officer testified
that he had listened to the enhanced tapes and that they accurately reflected the conversation

                                             -11-
he recorded on the day in question. Id. We concluded that the State had established a proper
foundation for admission because “the tapes had been positively identified by [the officer]
as being an accurate reflection of the conversation he monitored; it is not, therefore,
necessary to establish an unbroken chain of custody.” Id. Further, this court determined that
the defendant’s voice on the tapes was sufficiently identified by Ricky’s testimony that he
wore a recording device when meeting with the appellant, and the officer’s testimony that
the conversation had been recorded on a certain tape, which was later enhanced by the TBI.
Id. Accordingly, this court concluded that “there was substantial evidence that the tapes were
of the recorded conversation between the defendant and Ricky. . . . Under these
circumstances, the trial court was correct in finding that the tapes had been sufficiently
identified for the purpose of admission into evidence.” Id. at *4; but see State v. Robert S.
Clark, No. W2001-00921-CCA-R3-CD, 2002 WL 1841721, at *3 (Tenn. Crim. App. at
Jackson, Dec. 16, 2002) (stating that an expert, who extracted stills from a security video that
was properly authenticated and entered into evidence but who was not present during the
making of the video, “needed . . . to explain his alterations and their underlying processes in
order to support a finding by the trier of fact that the stills were what he claimed them to
be”).

       We believe that the better practice is for the party seeking admission of an enhanced
recording to have the individual who enhanced the recording testify regarding the exact
nature of the alteration of the original recording to forestall any potential issues regarding the
accuracy of the recording. See 23 Am. Jur. Proof of Facts 3d 315 § 53. However, there is
nothing in the record that the enhanced recording was anything other than what it purported
to be, which was an accurate reflection of the conversation that transpired between the
appellant and Correll. Notably, on appeal the appellant does not challenge the accuracy of
the enhanced recording. Additionally, at trial during cross-examination the appellant did not
question either Detective Fincher or Correll regarding the accuracy of the enhanced
recording. We conclude that the trial court did not abuse its discretion in admitting the
enhanced recording.

                                         2. Relevance

       The appellant asserts that portions of the recording were unintelligible and “shows
only glimpses of actors to the conversation.” He further asserts that the poor quality of the
recording confused the jury and created a presumption of the appellant’s guilt. He also
maintains that the recordings were cumulative to Correll’s testimony. The State
acknowledges that the recording was similar to the testimony of Correll and Detective
Fincher but contends that because the witnesses could only paraphrase what they
remembered of the conversation, the recording was not needlessly cumulative. We agree
with the State.

                                               -12-
        Generally, to be admissible evidence must be relevant to some issue at trial.
“‘Relevant evidence’ means evidence having any tendency to make the existence of any fact
that is of consequence to the determination of the action more probable or less probable than
it would be without the evidence.” Tenn. R. Evid. 401; see also State v. Kennedy, 7 S.W.3d
58, 68 (Tenn. Crim. App. 1999). However, even relevant evidence “may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice, confusion of
the issues, or misleading the jury, or by considerations of undue delay, waste of time, or
needless presentation of cumulative evidence.” Tenn. R. Evid. 403. It is within the trial
court’s discretion to determine whether the proffered evidence is relevant; thus, we will not
overturn the trial court’s decision absent an abuse of discretion. See State v. Forbes, 918
S.W.2d 431, 449 (Tenn. Crim. App. 1995). “Under this standard, we will not reverse unless
the trial court applied an incorrect legal standard, or reached a decision which is against logic
or reasoning that caused an injustice to the party complaining.” State v. Cannon, 254 S.W.3d
287, 295 (Tenn. 2008) (internal quotations and citations omitted).

        On the audible portions of the recording, the appellant told Correll and Turner that
they needed propane tanks and water hose to cause the explosion. The appellant told Correll
to steal, not purchase, the hose. The appellant cautioned that the hose needed to be long
enough so that the ignition of the tanks did not injure Correll and Turner. The appellant
informed them of the dogs at the mobile home and that Correll and Turner could feed the
dogs steak to distract them. Throughout the conversation, the appellant spoke in a matter-of-
fact tone. However, at times the appellant seemed excited and repeatedly made sounds
mimicking an explosion.

       Although the appellant never mentioned the victims’ names or paying Correll and
Turner on the recording, the conversation was nevertheless relevant to the solicitation
charges. The recording confirmed that the appellant was speaking to Correll and Turner and
was instructing them how to blow up the mobile home. The appellant maintains that the
recording was unfairly prejudicial. We acknowledge that the recording was prejudicial in
the sense that it supported the appellant’s guilt. However, our supreme court has stated that

              prejudicial evidence is not per se excluded; indeed, if this were
              true, all evidence of a crime would be excluded at trial. Rather,
              what is excluded is evidence which is unfairly prejudicial, in
              other words, evidence which has an undue tendency to suggest
              a decision on an improper basis, frequently, though not
              necessarily, an emotional one.

State v. Thomas, 158 S.W.3d 361, 394 (Tenn. 2005). Further, the audibility of the recording
goes to the weight of the evidence and not to its admissibility. State v. Beasley, 699 S.W.2d

                                              -13-
565, 569 (Tenn. Crim. App. 1985). Moreover, the recording corroborates the testimony of
Correll and Detective Fincher regarding this conversation and was not prejudicially
cumulative. Accordingly, we conclude that the trial court did not err in admitting the
evidence.

                                       3. Best Evidence

        The appellant maintains that the trial court should not have allowed the transcript to
be distributed to the jury because it was not the “best evidence.” The State responds that the
trial court correctly allowed the transcript to be distributed to the jury as an aid to listening
to the recording. We agree with the State.

       Tennessee Rule of Evidence 1002, also known as the best evidence rule, generally
provides that in order to prove “the content of a writing, recording, or photograph, the
original writing, recording or photograph is required.” The rule’s purpose is so “only the best
or most accurate proof of written or similar evidence should be admitted, to the exclusion of
inferior sources of the same proof, absent some extraordinary justification for the
introduction of secondary evidence.” Cohen, Tennessee Law of Evidence § 10.01[2][a].

        As we stated earlier, a transcript is admissible when a witness to the recording was
able to definitively identify the declarant and when the evidence comports with the Rules of
Evidence. See State v. Reed, 845 S.W.2d 234, 238 (Tenn. Crim. App. 1992). Moreover, “a
transcript of a tape may be given to a jury where the jury is instructed that the tape, and not
the transcript is the actual evidence.” State v. Barnard, 899 S.W.2d 617, 623-24 (Tenn. Crim.
App. 1994). In the instant case, Correll and Detective Fincher testified that the transcript
accurately represented what was said during the conversation. Lieutenant Morgan testified
that he transcribed the recording to the best of his ability. The trial court instructed the jury
that the transcript was to be used as an aid but that the recording was the actual evidence. We
conclude that the trial court did not abuse its discretion in allowing the transcript to be
distributed to the jury.

                                       B. Confrontation

         The appellant summarily argues that he “was prohibited from cross-examining the
victim, Ina Roberts, due to her failure to appear for trial [and that] his inability to cross
examine the victim violated his Sixth Amendment right to confrontation.” The appellant
contends, therefore, that the trial court should have dismissed count two of the indictment.
In response, the State asserts that the appellant’s right to confrontation “was not implicated
in this situation” because Roberts did not testify and none of her statements were used against
the appellant at trial. We agree with the State.

                                              -14-
        The Sixth Amendment to the Constitution provides that “in all criminal prosecutions,
the accused shall enjoy the right . . . to be confronted with the witnesses against him.” In
addition, article I, section 9 of the Tennessee Constitution provides that “in all criminal
prosecutions, the accused has the right to . . . meet the witnesses face to face.” “Although
the language of the federal and state constitutional provisions is somewhat different, in
determining the rights of an accused under article I, section 9, [Tennessee courts] have
traditionally adopted and applied the standards enunciated by the United States Supreme
Court.” State v. Cannon, 254 S.W.3d 287, 301 (Tenn. 2008); see also State v. Lewis, 235
S.W.3d 136, 144 (Tenn. 2007).

       In Tennessee, criminal defendants are entitled to confront witnesses against them
under the Sixth Amendment to the United States Constitution and article I, section 9 of the
Tennessee Constitution. As the United States Supreme Court has explained in the context
of the federal right, “the main and essential purpose of confrontation is to secure for the
opponent the opportunity of cross-examination,” which includes the opportunity to expose
“a witness’ motivation in testifying.” Delaware v. Van Arsdall, 475 U.S. 673, 678 (1986)
(quotation marks, brackets, and emphasis omitted). The exercise of the right to confront “is
controlled by the trial judge,” and “the trial court’s decision will be upheld absent an abuse
of discretion.” State v. Rice, 184 S.W.3d 646, 670 (Tenn. 2006) (internal quotation marks
omitted).

        However, this court has repeatedly held that in a criminal case, the State is “under no
obligation to produce every possible witness.” Hicks v. State, 539 S.W.2d 58, 59 (Tenn.
Crim. App. 1976); see also State v. Osborne, 712 S.W.2d 488, 492 (Tenn. Crim. App. 1986).
Specifically, this court recently noted that “we are aware of no precedent, and have been
cited to none, that would support the proposition that the Confrontation Clause requires the
State to call as witnesses at trial any and all individuals who may have actually witnessed
relevant events.” State v. John Adrian Day, No. E2010-01108-CCA-R3-CD, 2012 WL
2926155, at *6 (Tenn. Crim. App. at Knoxville, July 18, 2012). Because we have concluded
that the Confrontation Clause was not infringed by the State’s failure to call a witness to the
crime, we obviously conclude that the Confrontation Clause was not infringed by the State’s
failure to call a witness who was tangentially related to the crime. Although Roberts was the
intended victim, there is no indication that she knew anything about the proposed crime. The
trial court stated that “solicitation doesn’t require the alleged victim to testify as long as the
State has proven beyond a reasonable doubt that a solicitation to have someone killed
occurred.” The trial court properly denied the appellant’s motion to have count two of the
indictment dismissed because of an infringement of the appellant’s right to confrontation.

                               C. Sufficiency of the Evidence



                                              -15-
        Next, we address the appellant’s challenge to the sufficiency of the evidence
supporting his conviction. The appellant maintains that although the State showed that he,
Correll, and Turner had a conversation about how to construct an explosive device, the State
failed to prove that the appellant intended for Correll and Turner to use the explosive device
to kill Bowser or Roberts. The State responds that “[t]he record . . . clearly establishes that
it was the [appellant’s] ‘conscious objective’ to have [Bowser and Roberts] murdered so they
would be unable to testify against him in his pending theft case.” We agree with the State.

       On appeal, a jury conviction removes the presumption of the appellant’s innocence
and replaces it with one of guilt, so that the appellant carries the burden of demonstrating to
this court why the evidence will not support the jury’s findings. See State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). The appellant must establish that no reasonable trier of fact
could have found the essential elements of the offense beyond a reasonable doubt. See
Jackson v. Virginia, 443 U.S. 307, 319 (1979); Tenn. R. App. P. 13(e).

       Accordingly, on appeal, the State is entitled to the strongest legitimate view of the
evidence and all reasonable inferences which may be drawn therefrom. See State v.
Williams, 657 S.W.2d 405, 410 (Tenn. 1983). In other words, questions concerning the
credibility of witnesses and the weight and value to be given the evidence, as well as all
factual issues raised by the evidence, are resolved by the trier of fact, and not the appellate
courts. See State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).

       The guilt of a defendant, including any fact required to be proved, may be predicated
upon direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. See State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999). Even though convictions may be established by different forms of evidence, the
standard of review for the sufficiency of that evidence is the same whether the conviction is
based upon direct or circumstantial evidence. See State v. Dorantes, 331 S.W.3d 370, 379
(Tenn. 2011).

       Tennessee Code Annotated section 39-12-102 provides:

              (a) Whoever, by means of oral, written or electronic
              communication, directly or through another, intentionally
              commands, requests or hires another to commit a criminal
              offense, or attempts to command, request or hire another to
              commit a criminal offense, with the intent that the criminal
              offense be committed, is guilty of the offense of solicitation.

              (b) It is no defense that the solicitation was unsuccessful and the

                                             -16-
               offense solicited was not committed. It is no defense that the
               person solicited could not be guilty of the offense solicited, due
               to insanity, minority, or other lack of criminal responsibility or
               incapacity. It is no defense that the person solicited was
               unaware of the criminal nature of the conduct solicited. It is no
               defense that the person solicited is unable to commit the offense
               solicited because of the lack of capacity, status, or characteristic
               needed to commit the offense solicited, so long as the person
               soliciting or the person solicited believes that either or both have
               such capacity, status, or characteristic.

        First degree premeditated murder is the “premeditated and intentional killing of [a
victim].” Tenn. Code Ann. § 39-13-202(a)(1). Premeditation “is an act done after the
exercise of reflection and judgment” and “means that the intent to kill must have been formed
prior to the act itself. [However,] [i]t is not necessary that the purpose to kill pre-exist in the
mind of the accused for any definite period of time.” Id. at (d). Although there is no
concrete test for determining the existence of premeditation, Tennessee courts have relied
upon certain circumstances to infer premeditation. See State v. Pike, 978 S.W.2d 904, 914
(Tenn. 1998). Specifically, the following factors have been used to support a jury’s inference
of premeditation: (1) the appellant’s prior relationship to the victim which might suggest a
motive for the killing; (2) the appellant’s declarations of intent to kill; (3) the appellant’s
planning activities before the killing; (4) the manner of the killing, including the appellant’s
using a deadly weapon upon an unarmed victim, killing the victim while the victim is
retreating or attempting escape, or killing the victim in a particularly cruel manner; (5) the
appellant’s demeanor before and after the killing, including a calm demeanor immediately
after the killing. See Pike, 978 S.W.2d at 914-915; State v. Bland, 958 S.W.2d 651, 660
(Tenn. 1997).

       The proof at trial revealed that in April 2010, Investigator Randolph arrested the
appellant for felony theft. Investigator Randolph told the appellant that Roberts and his co-
defendants, including Bowser, would testify against him. Thereafter, the appellant
approached Correll outside a courthouse about “making [the appellant’s] charge partner
disappear.” On May 25, Correll and Turner, who were working with the police as
confidential informants, met with the appellant. Correll was wearing a device that allowed
police to listen to his conversation with the appellant. Correll, Detective Fincher, and
Investigator Randolph all heard the appellant say that he would pay Correll $5,000 to kill
Bowser and Roberts so they could not testify against him on the felony theft charge. The
appellant instructed Correll to get water hose and two propane tanks. Captain Huffine saw
the appellant drive away from the meeting with Correll and Turner. The following day,
Correll and Turner, who were again equipped with monitoring and recording equipment, met

                                               -17-
with the appellant. The appellant said that he would obtain two more propane tanks so that
Correll could put four propane tanks under Bowser and Roberts’s mobile home. The
appellant told Correll to steal a length amount of water hose. The appellant instructed Correll
how to place the tanks and water hose and to cause an explosion. We conclude that the proof
was sufficient to sustain the appellant’s two convictions for solicitation of first degree
murder.

                                       D. Sentencing

       The appellant maintains that the trial court erred in determining the length of each
sentence and by imposing consecutive sentencing. In response, the State asserts that the trial
court correctly sentenced the appellant.

        Previously, appellate review of the length, range, or manner of service of a sentence
was de novo with a presumption of correctness. See Tenn. Code Ann. § 40-35-401(d).
However, our supreme court recently announced that “sentences imposed by the trial court
within the appropriate statutory range are to be reviewed under an abuse of discretion
standard with a ‘presumption of reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn.
2012). Our supreme court has further explicitly stated that “the abuse of discretion standard,
accompanied by a presumption of reasonableness, applies to within-range sentences that
reflect a decision based upon the purposes and principles of sentencing, including the
questions related to probation or any other alternative sentence.” State v. Caudle, 388
S.W.3d 273, 278-79 (Tenn. 2012). In conducting its review, this court considers the
following factors: (1) the evidence, if any, received at the trial and the sentencing hearing;
(2) the presentence report; (3) the principles of sentencing and arguments as to sentencing
alternatives; (4) the nature and characteristics of the criminal conduct involved; (5) evidence
and information offered by the parties on enhancement and mitigating factors; (6) any
statistical information provided by the administrative office of the courts as to sentencing
practices for similar offenses in Tennessee; (7) any statement by the appellant in his own
behalf; and (8) the potential for rehabilitation or treatment. See Tenn. Code Ann. §§
40-35-102, -103, -210; see also Bise, 380 S.W.3d at 697-98. The burden is on the appellant
to demonstrate the impropriety of his sentence. See Tenn. Code Ann. § 40-35-401,
Sentencing Comm’n Cmts.

      In determining a specific sentence within a range of punishment, the trial court should
consider, but is not bound by, the following advisory guidelines:

                    (1) The minimum sentence within the range of
              punishment is the sentence that should be imposed, because the
              general assembly set the minimum length of sentence for each

                                             -18-
               felony class to reflect the relative seriousness of each criminal
               offense in the felony classifications; and

                      (2) The sentence length within the range should be
               adjusted, as appropriate, by the presence or absence of
               mitigating and enhancement factors set out in §§ 40-35-113 and
               40-35-114.

Tenn. Code Ann. § 40-35-210(c).

        Although the trial court should consider enhancement and mitigating factors, the
statutory enhancement factors are advisory only. See Tenn. Code Ann. § 40-35-114; see also
Bise, 380 S.W.3d at 701; State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). Our supreme
court has stated that “a trial court’s weighing of various mitigating and enhancement factors
[is] left to the trial court’s sound discretion.” Carter, 254 S.W.3d at 345. In other words,
“the trial court is free to select any sentence within the applicable range so long as the length
of the sentence is ‘consistent with the purposes and principles of [the Sentencing Act].’” Id.
at 343. “[A]ppellate courts are therefore left with a narrower set of circumstances in which
they might find that a trial court has abused its discretion in setting the length of a
defendant’s sentence.” Id. at 345-46. “[They are] bound by a trial court’s decision as to the
length of the sentence imposed so long as it is imposed in a manner consistent with the
purposes and principles set out in sections -102 and -103 of the Sentencing Act.” Id. at 346.

       Although not noted by either of the parties, we note that the record reflects that a
presentence report was not prepared prior to sentencing. The appellant was convicted of two
Class B felonies. See Tenn. Code Ann. § 39-11-117(a)(3). Tennessee Code Annotated
section 40-35-205(a) mandates that “upon a verdict or finding of guilty, the court shall, in
the case of a felony, . . . direct the presentence service officer to make a presentence
investigation and report . . . .” In the instant case, the parties refer to a “prosecution report,”
which listed the appellant’s prior criminal convictions. However,

               [t]he[] document[] did not address, in any meaningful way, the
               circumstances of the offense, [the appellant’s] “physical and
               mental history and condition, family history and background,
               education, occupation, and personal habits[”;] information
               regarding the enhancement or mitigating factors, information to
               assist the court in deciding whether and on what terms to grant
               probation or community corrections; and the [appellant’s]
               financial resources and obligations, in order to assist the court
               in determining restitution. See [Tenn. Code Ann.] § 40-35-

                                               -19-
              207(a)(1), (2), (3), (5), (6), (7), (9) [(which governs the required
              contents of a presentence report)].

State v. Danny Ray Hensley, No. E2011-02325-CCA-R3-CD, 2012 WL 5351217, at *3
(Tenn. Crim. App. at Knoxville, Oct. 31, 2012). Accordingly, we must remand for
resentencing after a presentence report is prepared. See State v. Jones, 15 S.W.3d 880, 897
(Tenn. Crim. App. 1999); State v. Rice, 973 S.W.2d 639, 642 (Tenn. Crim. App. 1997).

                                       III. Conclusion

        In sum, we conclude that there was sufficient evidence to sustain the appellant’s
convictions, that the trial court did not err in admitting the recording and transcript of the
solicitation, and that the trial court did not err in failing to dismiss count two. Therefore, we
affirm the appellant’s convictions. However, because the trial court sentenced the appellant
without a presentence report, we must remand for the preparation of a presentence report and
resentencing.


                                                     _________________________________
                                                     NORMA McGEE OGLE, JUDGE




                                              -20-